DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0321292) in view of Ono et al. (US 2014/0264315).
In reference to claim 1, Park et al. (US 2020/0321292), hereafter “Park,” discloses a light emitting display apparatus, with reference to Figure 4, comprising: a substrate including a display portion; a plurality of pixels disposed in the display portion, paragraphs 56 and 57; 
a common electrode E2 disposed in the display portion and electrically connected to each of the plurality of pixels, paragraph 95; 
a pixel common voltage line, VC, electrically connected to the common electrode, paragraph 83; 
a pad part PP disposed at one edge portion of the substrate, the pad part including a pixel common voltage pad connected to the pixel common voltage line, paragraph 83; and 
at least one closed loop line, EP1-EP3, disposed at an edge portion of the substrate to surround the display portion, paragraph 66,
 wherein the at least one closed loop line is electrically connected to the pixel common voltage pad, paragraphs 83 and 89.
Park does not disclose the pixel common voltage line is disposed in the display portion.
Ono et al. (US 2014/0264315), hereafter “Ono,” discloses a light emitting display apparatus including teaching the pixel common voltage line, 121 in Figure 1, is disposed in the display portion, paragraphs 132. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the pixel common voltage line to be disposed in the display portion. One would have been motivated to do so in order to prevent a voltage drop in the central portion of the display, id. 
In reference to claim 2, Park discloses the pad part further comprises a pad connection line electrically connected between the pixel common voltage pad and the pixel common voltage line, inherent to “One end of the common voltage line VC may be electrically connected to a pad portion PP” in paragraph 83, and wherein the at least one closed loop line is disposed to intersect with the pad connection line at the pad part, inherent to the closed loop lines being between the pixel common voltage line and the pad part PP, Figure 1, and is electrically connected to the pad connection line, paragraph 89.
In reference to claim 7, Park discloses one side of the pixel common voltage line is electrically connected to the pixel common voltage pad, paragraph 83.
Park does not disclose the other side of the pixel common voltage line is disposed at the other edge portion, which is parallel to the one edge portion, of the substrate with the display portion therebetween, and the at least one closed loop line is electrically connected to the other side of the pixel common voltage line at the other edge portion of the substrate.
Ono teaches a pixel common voltage line, 121 in Figure 1, spanning from one edge portion of the substrate to an other edge portion, which is parallel to the one edge portion, of the substrate with the display portion therebetween, and the at least one closed loop line 110 is electrically connected to the other side of the pixel common voltage line at the other edge portion of the substrate, paragraphs 130-132.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the other side of the pixel common voltage line to be disposed at the other edge portion, which is parallel to the one edge portion, of the substrate with the display portion therebetween, and the at least one closed loop line is electrically connected to the other side of the pixel common voltage line at the other edge portion of the substrate. One would have been motivated to do so in order to prevent a voltage drop in the central portion of the display, id.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0321292) in view of Ono et al. (US 2014/0264315) as applied to claim 1 above and further in view of Jung et al. (US 2014/0300849) and Zhao et al. (US 2021/0366378).
In reference to claim 17, Park does not disclose a rear substrate coupled to the substrate; and a routing portion including a routing line disposed on an outer surface of the substrate and an outer surface of the rear substrate and electrically connected to the pad part.
Jung et al. (US 2014/0300849) discloses a display device including teaching a rear substrate, 110 in Figure 4, coupled to the substrate 210; and a routing portion including a routing line 221 disposed on an outer surface of the substrate and 123 an outer surface of the rear substrate and electrically connected to the pad part, paragraphs 49, 51, 59, and 65.
Zhao et al. (US 2021/0366378) discloses a display device including teaching a routing portion, 11 in Figure 2, including a routing line disposed on an outer surface of the substrate 10 and an outer surface of the rear of the substrate and electrically connected to the pad part 91, 92, paragraph 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a rear substrate to be coupled to the substrate. One would have been motivated to do so in order to connect the display to control circuitry, paragraph 49 of Jung and paragraph 33 of Zhou.
It would have also been obvious for a routing portion to include a routing line disposed on an outer surface of the substrate and an outer surface of the rear substrate and electrically connected to the pad part. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case applying the front-to-back interconnection technique of Zhao to the device stack of Jung.
In reference to claim 18, Jung discloses a driving circuit unit 140 disposed on the rear substrate, paragraph 58, and Zhao discloses wherein the pad part 91 disposed on the substrate is a first pad part, and wherein the rear substrate comprises: a second pad part 92 electrically connected to the routing line of the routing portion to overlap the first pad part; and a third pad part (not shown) electrically connected to the second pad part and connected to the driving circuit unit, paragraph 33.
In reference to claim 21, Park does not disclose a plurality of display modules arranged in at least one direction of a first direction and a second direction transverse to the first direction, wherein each of the plurality of display modules comprises the light emitting display apparatus of claim 1.
Zhao discloses a multi-screen display apparatus comprising a plurality of display modules arranged in at least one direction of a first direction and a second direction transverse to the first direction, paragraphs 62 and 63. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a multi-screen display apparatus comprising: a plurality of display modules arranged in at least one direction of a first direction and a second direction transverse to the first direction, wherein each of the plurality of display modules comprises the light emitting display apparatus of claim 1. One would have been motivated to do so in order to make a large area display using standard display panel components, paragraph 3.

Allowable Subject Matter
Claims 3-6, 8-16, 19, 20, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a conductive metal line disposed under the at least one closed loop line and electrically connected to the pad connection line, 98Attorney Docket No.: 5706-0490PUS1 wherein the at least one closed loop line is electrically connected to the pad connection line through the conductive metal line; in combination with the other recited limitations in the base claims.
Claim 4 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the middle insulation layer comprises a via hole disposed at an intersection portion between the at least one closed loop line and the pad connection line, and wherein the at least one closed loop line is electrically connected to the pad connection line through the via hole; in combination with the other recited limitations in the base claims.
Claims 5 and 6 depend on claim 4 and would be allowable in combination with the other recited limitations in the respective base claims.
Claim 8 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising at least one cliff pattern portion, wherein the at least one closed loop line is disposed in the at least one cliff pattern portion; in combination with the other recited limitations in the base claims.
Claims 9-16 depend on claim 8 and would be allowable in combination with the other recited limitations in the respective base claims.
Claims 19 and 22 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein a side surface of the display portion is aligned on an outer surface of the substrate, or wherein a size of the display portion is a same as a size of the substrate; in combination with the other recited limitations in the base claim.
Claim 20 depends on claim 19 and claim 23 depends on claim 22, and claims 20 and 23 would be allowable in combination with the other recited limitations in the respective base claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897